Exhibit 10.1

CREDIT AGREEMENT

dated as of

October 31, 2014

among

SSTI PREFERRED INVESTOR, LLC, as Borrower

and

The Lenders Party Hereto

and

KEYBANK, NATIONAL ASSOCIATION,

as Administrative Agent

KEYBANC CAPITAL MARKETS, LLC,

as Sole Book Runner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01 Defined Terms

     1   

SECTION 1.02 Classification of Loans and Borrowings

     20   

SECTION 1.03 Terms Generally

     21   

SECTION 1.04 Accounting Terms; GAAP

     21   

ARTICLE II The Loans

     21   

SECTION 2.01 Commitments

     21   

SECTION 2.02 Loans and Borrowings

     22   

SECTION 2.03 Requests for Borrowings

     22   

SECTION 2.04 Intentionally Omitted

     23   

SECTION 2.05 Curtailment

     23   

SECTION 2.06 Funding of Borrowings

     24   

SECTION 2.07 Interest Elections

     25   

SECTION 2.08 Intentionally Omitted

     26   

SECTION 2.09 Repayment of Loans; Evidence of Debt

     26   

SECTION 2.10 Prepayment of Loans

     27   

SECTION 2.11 Fees

     28   

SECTION 2.12 Interest

     28   

SECTION 2.13 Alternate Rate of Interest

     29   

SECTION 2.14 Increased Costs

     29   

SECTION 2.15 Break Funding Payments

     30   

SECTION 2.16 Taxes

     31   

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     32   

SECTION 2.18 Defaulting Lenders

     33   

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     35   

SECTION 2.20 Extension

     36   

ARTICLE III Representations and Warranties

     37   

SECTION 3.01 Organization; Powers; Title

     37   

SECTION 3.02 Authorization; Enforceability

     37   

SECTION 3.03 Governmental Approvals; No Conflicts

     38   

SECTION 3.04 Financial Condition; No Material Adverse Change

     38   

SECTION 3.05 Intentionally Omitted

     38   

SECTION 3.06 Intellectual Property

     38   

SECTION 3.07 Litigation

     38   

SECTION 3.08 Compliance with Laws and Agreements

     39   

SECTION 3.09 Investment and Holding Company Status

     39   

SECTION 3.10 Taxes

     39   

SECTION 3.11 ERISA

     39   

SECTION 3.12 Disclosure

     39   

SECTION 3.13 Intentionally Omitted

     39   

 

i



--------------------------------------------------------------------------------

SECTION 3.14 Margin Regulations

     40   

SECTION 3.15 Subsidiaries; REIT Qualification

     40   

SECTION 3.16 Pledged Collateral

     40   

SECTION 3.17

     40   

ARTICLE IV Conditions

     40   

SECTION 4.01 Effective Date

     40   

SECTION 4.02 Each Credit Event

     41   

ARTICLE V Affirmative Covenants

     42   

SECTION 5.01 Financial Statements; Ratings Change and Other Information

     42   

SECTION 5.02 Financial Tests

     43   

SECTION 5.03 Notices of Material Events

     44   

SECTION 5.04 Existence; Conduct of Business

     44   

SECTION 5.05 Payment of Obligations

     44   

SECTION 5.06 Intentionally Omitted

     44   

SECTION 5.07 Books and Records; Inspection Rights

     45   

SECTION 5.08 Compliance with Laws

     45   

SECTION 5.09 Use of Proceeds

     45   

SECTION 5.10 Fiscal Year

     45   

SECTION 5.11 Environmental Matters

     45   

SECTION 5.12 Intentionally Omitted

     46   

SECTION 5.13 Further Assurances

     46   

SECTION 5.14 Parent Covenants

     46   

SECTION 5.15 Intentionally Omitted

     46   

SECTION 5.16 OFAC

     46   

SECTION 5.17 Qualified ECP Party

     46   

ARTICLE VI Negative Covenants

     47   

SECTION 6.01 Liens

     47   

SECTION 6.02 Fundamental Changes

     47   

SECTION 6.03 Investments, Loans, Advances and Acquisitions

     47   

SECTION 6.04 Hedging Agreements

     48   

SECTION 6.05 Restricted Payments

     48   

SECTION 6.06 Transactions with Affiliates

     49   

SECTION 6.07 Parent Negative Covenants

     49   

SECTION 6.08 Restrictive Agreements

     49   

SECTION 6.09 Indebtedness

     49   

SECTION 6.10 Management Fees

     50   

ARTICLE VII Events of Default

     50   

ARTICLE VIII The Administrative Agent

     52   

ARTICLE IX Miscellaneous

     55   

SECTION 9.01 Notices

     55   

SECTION 9.02 Waivers; Amendments

     55   

 

ii



--------------------------------------------------------------------------------

SECTION 9.03 Expenses; Indemnity; Damage Waiver

     57   

SECTION 9.04 Successors and Assigns

     58   

SECTION 9.05 Survival

     61   

SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several

     62   

SECTION 9.07 Severability

     63   

SECTION 9.08 Right of Setoff

     63   

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     63   

SECTION 9.10 WAIVER OF JURY TRIAL

     64   

SECTION 9.11 Headings

     64   

SECTION 9.12 Confidentiality

     64   

SECTION 9.13 Interest Rate Limitation

     65   

SECTION 9.14 USA PATRIOT Act

     65   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01 –    Commitments Schedule 3.05(e)    Earthquake or Seismic Area
Schedule 3.07    Litigation Disclosure Schedule 3.15 –    Subsidiaries

EXHIBITS:

 

Exhibit A    –    Form of Assignment and Acceptance Exhibit B    –    Form of
Compliance Certificate Exhibit C    –    Form of Guaranty Exhibit D    –    Form
of Note Exhibit E    –    Form of Borrowing Request/Interest Rate Election
Exhibit F    –    Form of Pledge Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) dated as of the 31st day of October,
2014 by and among Borrower (as defined herein), the Lenders (as defined herein)
and KeyBank as Administrative Agent (as defined herein).

W I T N E S S E T H

WHEREAS, at the request of the Borrower, the Administrative Agent and the
Lenders have agreed to make available to the Borrower a loan facility in the
amount of EIGHTY MILLION and 00/100 DOLLARS ($80,000,000.00), in accordance with
the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Allocated Guarantee Amount” for purposes of calculating the Indebtedness of a
Person with respect to a Guarantee by such Person of the first mortgage security
Indebtedness of an entity in which such Person owns less than 100% of the
ownership rights, means thirty percent (30%) of the positive result obtained by
subtracting (i) the total amount of such first mortgage secured Indebtedness
multiplied by such Person’s Equity Percentage in such entity, from (ii) the
amount of such first mortgage secured Indebtedness that is guaranteed by such
Person.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, or (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Bridge Loan Credit Exposure most recently in effect, giving effect to
any assignments.

“Applicable Rate” means for any Eurodollar Borrowing, 650 basis points, and for
any ABR Borrowing, 550 basis points

“Approved Fund” has the meaning set forth in Section 9.04(b).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date
through and including March 31, 2015.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means SSTI PREFERRED INVESTOR, LLC, a Delaware limited liability
company.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Bridge Loan Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Canadian Properties” shall mean the real properties and improvements thereon
located at (i) 8 Brewster Road, Brampton, Ontario, Canada, (ii) 4548 Dufferin
Street, Toronto, Ontario, Canada, (iii) 515 Centennial Road, Scarborough,
Ontario, Canada, (iv) 600 Granite Court, Pickering, Ontario, Canada and (v) 3136
Mavis Road, Mississauga, Ontario, Canada.

“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
$0.15 per square foot for each property owned by the Parent (or a Subsidiary
thereof).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests of Parent or
either OP Parent entitled to vote for members of the board of directors or
equivalent governing body of Parent or either OP Parent on a fully-diluted basis
(and taking into account all such Equity Interests that such person or group has
the right to acquire pursuant to any option right);

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
or either OP Parent cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period (the
“Incumbent Board”), (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election

 

3



--------------------------------------------------------------------------------

or nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); provided,
however, that any individual who becomes a member of the board of directors
subsequent to the date of this Agreement whose election, or nomination for
election by the Parent stockholders, was approved by a vote of at least a
majority of those individuals who are members of the board of directors and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
provision) shall be considered as though such individual were a member of the
Incumbent Board; or

(c) SSOP shall cease to own, directly or indirectly, one hundred percent
(100%) of the Equity Interests of Borrower; or

(d) Parent shall cease to (i) either be the sole general partner of, or wholly
own and control the general partner of, SSOP or (ii) own, directly or
indirectly, greater than fifty percent (50%) of the Equity Interests of SSOP; or

(e) Strategic Storage Trust II, Inc. shall cease to (i) either be the sole
general partner of, or wholly own and control the general partner of, SSOP II or
(ii) own, directly or indirectly, greater than fifty percent (50%) of the Equity
Interests of SSOP II (exclusive of any Preferred Equity Interests); or

(f) Strategic Storage Growth Trust, Inc. shall cease to (i) either be the sole
general partner of, or wholly own and control the general partner of, SS Growth
or (ii) own, directly or indirectly, greater than fifty percent (50%) of the
Equity Interests of SS Growth (exclusive of any Preferred Equity Interests).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. Without limiting the
foregoing, Change in Law shall include the Dodd-Frank Act, Public Law 111-203,
12 U.S.C. §5301 et seq., enacted July 21, 2010, as well as all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

4



--------------------------------------------------------------------------------

“Collateral” means (i) the “Collateral” as defined in the Pledge of Equity
Interests; and (ii) all other property, tangible or intangible, real, personal
or mixed, now or hereafter subject to the liens and security interests of the
Loan Documents, or intended so to be under the Loan Documents, which Collateral
shall secure the Obligations and the Hedging Obligations on a pari passu basis.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of Bridge Loan Credit Exposure which such Lender may from time
to time have outstanding hereunder, as such Commitment may be reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04, or reduced pursuant to Section 2.05(b)-(c). The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is EIGHTY MILLION and 00/100 DOLLARS ($80,000,000.00) and is subject
to reduction in accordance with the provisions of Section 2.05(b)-(c).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute

“Compliance Certificate” has the meaning set forth in Section 5.01(d) hereof and
a form of which is attached hereto as Exhibit B.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.

“Credit Party” means Borrower and Guarantor.

“Curtailment Date” means the earlier to occur of (a) the last day of the second
month following the acquisition of the last Portfolio Property by an Operating
Partnership, or (b) May 31, 2015.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of this Agreement.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” has the meaning set forth in Section 2.12(d) hereof.

 

5



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that: (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Commitment, within
two (2) Business Days of the date required to be funded by it hereunder; (b) has
notified the Borrower or Administrative Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such notification or public
statement relates to such Lender’s obligation to fund a Loan and indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
Default, if any) to funding a Loan is not or cannot be satisfied) or under other
agreements in which it commits to extend credit; (c) has failed, within two
(2) Business Days after written request by the Administrative Agent or a
Borrower (and the Administrative Agent has received a copy of such request), to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder; or (d) has, or has a direct or indirect
parent company that has: (i) become the subject of a proceeding under any Debtor
Relief Law; (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it; or (iii) in the
good faith determination of the Administrative Agent, taken any material action
in furtherance of, or indicated its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; provided, further, that such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Lender.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) asset management and property
management fees in excess of three percent (3%) of gross revenue, plus
(d) property acquisition fees and expenses, plus (e) self-administration and
listing fees, plus or minus (f) to the extent included in the determination of
net income, any extraordinary losses or gains, such as those resulting from
sales or payment of Indebtedness, in each case, as determined on a consolidated
basis in accordance with GAAP, and including (without duplication) the Equity
Percentage of EBITDA for the Borrower’s Unconsolidated Affiliates.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the

 

6



--------------------------------------------------------------------------------

Comprehensive Environmental Response, Compensation, and Liability Act
(“CERCLA”), 42 U.S.C. §9601 et seq., the Hazardous Materials Transportation Act,
49 U.S.C. §1801 et seq., the Federal Insecticide, Fungicide, and Rodenticide
Act, 7 U.S.C. §136 et seq., the Resource Conservation and Recovery Act (“RCRA”),
42 U.S.C. §6901 et seq., the Toxic Substances Control Act, 15 U.S.C. §2601 et
seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C.
§1251 et seq., the Occupational Safety and Health Act, 29 U.S.C. §651 et seq.,
(to the extent the same relates to any Hazardous Materials), and the Oil
Pollution Act of 1990, 33 U.S.C. §2701 et seq., as such laws have been amended
or supplemented, and the regulations promulgated pursuant thereto, and all
analogous state and local statutes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means the issuance and sale after the Effective Date by the
Parent of any equity securities of the Parent to any Person who is not the
Parent or one of its Subsidiaries, including, without limitation, pursuant to
the exercise of options or warrants or pursuant to the conversion of any debt
securities to equity.

“Equity Percentage” means the aggregate ownership percentage of the Parent, or
its Subsidiary, in each Unconsolidated Affiliate, which shall be calculated as
Parent’s or such Subsidiary’s, nominal capital ownership interest in the
Unconsolidated Affiliate as set forth in the Unconsolidated Affiliate’s
organizational documents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

7



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Amount” means the amount by which the Total Aggregate Asset Value
attributable to the Parent’s Equity Percentage of non-wholly owned Subsidiaries
exceeds twenty percent (20%) of the Total Aggregate Asset Value.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a), and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof

 

8



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter agreement, dated October 31, 2014, between
Borrower and the Administrative Agent.

“Financial Officer” means the chief financial officer or the chief accounting
officer of the Parent.

“Financing Statements” means all such Uniform Commercial Code financing
statements as the Administrative Agent shall reasonably require, duly authorized
by the Borrower and/or Parent to give notice of and to perfect or continue
perfection of the Lenders’ security interest in all Collateral.

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the sum of the
Parent’s Adjusted EBITDA for the immediately preceding calendar quarter; to
(b) all of the scheduled principal due and payable (excluding principal due at
maturity and principal payments paid on the Loan) and principal paid on the
Parent’s Indebtedness (including scheduled payments on Capital Lease
Obligations), plus all of the Parent’s Interest Expense, plus the aggregate of
all cash dividends payable on the preferred stock of the Parent or any of its
Subsidiaries, in each case for the period used to calculate Adjusted EBITDA, all
of the foregoing calculated without duplication, and based (as applicable) on
the Parent’s Equity Percentage of any Unconsolidated Affiliate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

9



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means the Parent, and any other Person who from time to time has
executed a Guaranty as required by the terms of this Agreement.

“Guaranty” means a guaranty in the form of Exhibit C attached hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Obligations” means, with respect to the Parent, Borrower or any
Subsidiary of the Parent or a Borrower, any obligations arising under any
Hedging Agreement entered into with the Administrative Agent.

“Indebtedness” means, for any Person, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock;
(c) all obligations of such Person upon which interest charges are customarily
paid; (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business); (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; (g) all Guarantees by
such Person of

 

10



--------------------------------------------------------------------------------

Indebtedness of others other than customary non-recourse carveout guarantees and
standard environmental indemnitees until such time as a carveout guarantee
becomes a recourse obligation, except that, for any Guarantees of the
Indebtedness of an entity in which the Person owns less than 100% of the
ownership rights of such entity, which Indebtedness is secured by a first
mortgage lien on existing real properties, the amount for purposes of this
clause (g) shall be equal to the Allocated Guarantee Amount; (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty; and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefore as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Indebtedness shall be calculated on a
consolidated basis in accordance with GAAP, unless otherwise indicated herein,
and including (without duplication) the Equity Percentage of Indebtedness for
the Parent’s Unconsolidated Affiliates.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Coverage Ratio” shall mean the ratio of (a) the Parent’s Adjusted
EBITDA for the immediately preceding calendar quarter to (b) all Interest
Expense of the Parent for such period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean all of the Parent’s paid, accrued or capitalized
interest expense on the Parent’s Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Parent’s Unconsolidated Affiliates.

“Interest Payment Date” means the first Business Day of each calendar month.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one or three months thereafter;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the immediately
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
immediately succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

11



--------------------------------------------------------------------------------

“KeyBank” means KeyBank, National Association, in its individual capacity.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the rate for U.S. dollar deposits for the
subject Interest Period as shown on Reuters LIBOR01 Page or any successor
service in Dow Jones Markets (formerly Telerate Page 3750) as of 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided, however, that if such rate does not then appear on Reuters
LIBOR01 Page or any successor service, the “London Interbank Offered Rate”
applicable to a particular Interest Period shall mean a rate per annum equal to
the rate at which U.S. dollar deposits in an amount approximately equal to the
subject loan, and with maturities of equal to such Interest Period, are offered
in immediately available funds in the London Interbank Market to the London
office of the Administrative Agent by leading banks in the Eurodollar market at
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.

“Listing Debt” means indebtedness incurred by the Guarantor or an Affiliate of
the Guarantor to repurchase outstanding common stock shares in connection with a
listing of Guarantor’s common stock on a publicly recognized equity exchange,
provided that, (x) such debt does not exceed ten percent (10%) of the value of
the total outstanding common stock shares; (y) the sum of the Principal Debt and
any remaining unfunded Commitments (reduced, if any, in accordance with
Section 2.05 below) plus the amount of the debt incurred by Guarantor or such
Affiliate to repurchase outstanding common stock shares is less than One Hundred
Million Dollars ($100,000,000.00); and (y) the financial and operating covenants
of the Guarantor contained in any loan documents evidencing or executed in
connection with the debt incurred by Guarantor or such Affiliate to repurchase
the outstanding common stock shares are no more restrictive than those contained
in this Agreement.

 

12



--------------------------------------------------------------------------------

“Loan” means the loan made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Financing
Statements, the Pledge of Equity Interests, the Subordination of Management Fees
(to the extent applicable), the Fee Letter, all Hedging Agreements entered into
with the Administrative Agent or any Lender in connection with the Loan, and all
other instruments, agreements and written obligations executed and delivered by
any of the Credit Parties in connection with the transactions contemplated
hereby.

“Malibu Property” means that certain Real Property located at 4866 East Russell
Road, Las Vegas, Nevada 89120.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Parent and the
Borrower and their respective Subsidiaries, taken as a whole, (b) the ability of
any of the Credit Parties to perform their obligations under the Loan Documents
or (c) the rights of or benefits available to the Administrative Agent or the
Lenders under the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means October 30, 2015, subject to extension pursuant to
Section 2.20.

“Maximum Loan Amount” means, on any date, an amount equal to the lesser of
(i) the aggregate Commitments adjusted, if at all, in accordance with
Section 2.05, or (ii) the amounts specified below:

(a) EIGHTY MILLION and 00/100 DOLLARS ($80,000,000.00), from and after the date
hereof until the Curtailment Date

(b) SEVENTY SEVEN MILLION and 00/100 DOLLARS ($77,000,000.00), from and after
the Curtailment Date through the period ending two (2) months after the
Curtailment Date;

(c) SEVENTY ONE MILLION and 00/100 DOLLARS ($71,000,000.00), from and after the
last day of the period referenced in (b) above through the period ending four
(4) months after the Curtailment Date;

(d) SIXTY-ONE MILLION and 00/100 DOLLARS ($61,000,000.00), from and after the
last day of the period referenced in (c) above through the period ending six
(6) months after the Curtailment Date;

(e) FORTY NINE MILLION and 00/100 DOLLARS ($49,000,000.00), from and after the
last day of the period referenced in (d) above through the period ending eight
(8) months after the Curtailment Date;

 

13



--------------------------------------------------------------------------------

(f) THIRTY SEVEN MILLION and 00/100 DOLLARS ($37,000,000.00), from and after the
last day of the period referenced in (e) above through the period ending ten
(10) months after the Curtailment Date,

(g) TWENTY FIVE MILLION and 00/100 DOLLARS ($25,000,000.00), from and after the
last day of the period referenced in (f) above through the period ending twelve
(12) months after the Curtailment Date; and

(h) ELEVEN MILLION and 00/100 DOLLARS ($11,000,000.00), from and after the last
day of the period referenced in (g) above through the period until the Maturity
Date.

“Maximum Rate” shall have the meaning set forth in Section 9.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Operating Income” shall mean, for any operating Real Property, the
difference between (a) any rentals, proceeds and other income received from such
property, less (b) an amount equal to all costs and expenses (excluding Interest
Expense, depreciation and amortization expense, acquisition fees and expenses,
self-administration and listing fees and any expenditures that are capitalized
in accordance with GAAP) incurred as a result of, or in connection with, or
properly allocated to, the operation or leasing of such property during the
determination period (excluding, however, asset management fees and property
management fees above three percent (3%) of gross revenue), less (c) the Capital
Expenditure Reserve. Net Operating Income shall be calculated based on the
immediately preceding calendar quarter unless the Real Property has not been
owned by the Parent or its Subsidiaries for the entirety of such calendar
quarter, in which event Net Operating Income shall be grossed up for such
ownership period and may be adjusted as reasonably approved by the
Administrative Agent.

“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.

“Obligations” means all liabilities, obligations, covenants and duties of any
Credit Party to the Administrative Agent and/or any Lender arising under or
otherwise with respect to any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or other insolvency
proceeding naming such person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceedings.

“OP Parent” means each of Strategic Storage Growth Trust, Inc., a Maryland
corporation, and Strategic Storage Trust II, Inc., a Maryland corporation.

“Operating Partnership(s)” means each of (a) SS Growth and/or (b) SSOP II.

 

14



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes.

“Parent” means SmartStop Self Storage, Inc., a Maryland corporation.

“Participant” shall have the meaning set forth in Section 9.04(c).

“Participant Register” shall have the meaning set forth in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) investments in Subsidiaries and Unconsolidated Affiliates made in accordance
with, or not otherwise prohibited by, this Agreement and the SSOP Revolver Loan
Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

15



--------------------------------------------------------------------------------

“Pledge of Equity Interests” means a certain Pledge and Security Agreement
executed of even date herewith by Borrower in favor of Administrative Agent for
the benefit of itself and other Lenders and substantially in the form of Exhibit
F attached hereto.

“Portfolio Properties” means the Real Properties located at 7211 Arlington
Avenue, Riverside, California, 7760 Lorraine Avenue, Stockton, California, 3850
Airport Road, Colorado Springs, Colorado, 1111 W. Gladstone, Azusa, California,
1001 Toll Gate Road, Elgin, Illinois 1302 Marquette Drive, Romeoville, Illinois,
3937 Santa Rosa Avenue, Santa Rosa, California, 1401 Enterprise Street, Vallejo,
California, 4233 Route 130 South, Beverly, New Jersey, 262 E. Maple Road, Troy,
Michigan, 517 N. 8th Street, Lompoc, California, 42557 Van Dyke Avenue, Sterling
Heights, Michigan, 10919 Evergreen Way, Everett, Washington, 4747 W Calumet-Sag
Road, Crestwood, Illinois, 3757 Norwood Drive, Littleton, Colorado, 4100
Forestville Road, Forestville, Maryland, 27203 Groesbeck Highway, Warren,
Michigan, 3860 Benetar Way, Chico, California, 43745 Sierra Highway, Lancaster,
California, 6667 Van Buren Boulevard, Riverside, California, 2998 Rockville
Road, Fairfield, California, 240 W. Army Trail Road, Bloomingdale,
Illinois, 2234 Arrow Highway, La Verne, California, 24623 Ryan Road, Warren,
Michigan, 10231 S. Colima Road, Whittier, California, 7611 Talbert Avenue,
Huntington Beach, California, 580 E Lambert Road, La Habra, California, 404
Potrero Grande, Monterey Park, California, 435 Airport Boulevard, Aurora,
Colorado, 4200 Westminster Avenue, Santa Ana, California, 1571 W Foothill
Boulevard, Upland, California, and 8920 Federal Boulevard, Federal Heights,
Colorado.

“Preferred Equity Interests” means the units of preferred limited partnership
interests in an Operating Partnership.

“Preferred Equity Properties” means, (individually and collectively, as the
context requires, (i) the Store-4-Less Fort Pierce Property; (ii) the Malibu
Property; (iii) the Storage Direct Property; (iv) the Portfolio Properties;
and/or (v) the StorKwik Properties.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Debt” means the aggregate unpaid principal balance of the Loans at
the time in question.

“Qualified ECP Party” means, in respect of any interest rate cap, swap or other
hedging obligation, each Person which is a Credit Party that has total assets
exceeding $10,000,000 at the time such Credit Party’s guarantee, mortgage and/or
other credit or collateral support, of such interest rate cap, swap or other
hedging obligation secured pursuant to the Pledge of Equity Interests becomes
effective, or otherwise constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder

 

16



--------------------------------------------------------------------------------

“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party), together with all equipment, furniture, materials,
supplies and personal property now or hereafter located at or used in connection
with the land and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.

“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.

“Required Lenders” means, at any time, Lenders that are not Defaulting Lenders
having Bridge Loan Credit Exposure and unused Commitments representing at least
66-2/3% of the sum of the total Bridge Loan Credit Exposures and unused
Commitments (excluding the Bridge Loan Credit Exposures and unused Commitments
of such Defaulting Lenders) at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Parent or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such ownership interests in the Parent or any of its Subsidiaries, or any
option, warrant or other right to acquire any such shares of capital stock of
the Parent or any of its Subsidiaries.

“SS Growth” means SS Growth Operating Partnership, L.P., a Delaware limited
partnership.

“SS Growth Revolver Facility” means a certain revolving loan facility having
original aggregate Commitments of $20,000,000.00 and evidenced by, among other
things, a certain Credit Agreement of even date herewith by and between SS
Growth and certain of its Subsidiaries, collectively, as Borrowers, and KeyBank,
as Administrative Agent for itself and certain other Lenders.

 

17



--------------------------------------------------------------------------------

“SS Growth Revolver Loan Documents” means any agreement, document or other
writing which evidences or otherwise was executed in connection with the SS
Growth Revolver Facility.

“SSOP” means SmartStop Self Operating Partnership, L.P., a Delaware limited
partnership.

“SSOP Revolver Facility” means a certain revolving loan facility evidenced by,
among other things, a certain Credit Agreement dated October 29, 2013 by and
between SSOP and certain of its Subsidiaries, collectively, as Borrowers, and
KeyBank, as Administrative Agent for itself and certain other Lenders, as
amended by that certain First Amendment to Credit Agreement dated November 13,
2013.

“SSOP Revolver Loan Documents” means any agreement, document or other writing
which evidences or otherwise was executed in connection with the SSOP Revolver
Facility.

“SSOP II” means Strategic Storage Operating Partnership II, L.P., a Delaware
limited partnership.

“SSOP II Term Facility” means a certain term loan facility in a maximum
principal amount of $71,295,000 to be evidenced by, among other things, a
certain Credit Agreement to be entered into by and between SSOP II and certain
of its Subsidiaries, collectively, as Borrowers, and KeyBank, as Administrative
Agent for itself and certain other Lenders;

“SSOP II Term Loan Documents” means any agreement, document or other writing
which evidences or otherwise was executed in connection with the SSOP II Term
Facility.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Storage Direct Property” means that certain Real Property located at 4349 S.
Jones Boulevard, Las Vegas, Nevada.

“Store-4-Less Fort Pierce Property” means that certain Real Property located at
3252 N US Highway 1, Fort Pierce, Florida.

 

18



--------------------------------------------------------------------------------

“StorKwik Properties” means the Real Properties located at (i) 150 Airport
Blvd., Morrisville, North Carolina; (ii) 120 Centrewest Ct., Cary, North
Carolina; (iii) 4630 Dick Pond Rd., Myrtle Beach, South Carolina; (iv) 338 Jesse
St., Myrtle Beach, South Carolina and (v) 5012 New Bern Ave., Raleigh, North
Carolina.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent provided,
however, that (I) for purposes of Sections 3.03, 3.05, 3.07, 3.09, 3.10, 3.13,
5.04, 5.05, 5.07, 5.08. 5.11, 6.02, 6.03, 6.04, 6.05, 6.06, 6.08 and 6.10 and
Subsections (i), (j) and (p) of Article VII, the term “Subsidiary” shall mean
only any corporation, limited liability company, partnership, association or
other entity that is Controlled by the Borrower, and (II) the Operating
Partnerships will not be deemed to be Subsidiaries of the Borrower or the
Parent.

“Tangible Net Worth” shall mean total assets (without deduction for accumulated
depreciation and accumulated amortization of lease intangibles) less (1) all
intangible assets and (2) all liabilities (including contingent and indirect
liabilities), all determined in accordance with GAAP, unless otherwise indicated
in this definition. The term “intangible assets” shall include, without
limitation, (i) deferred charges, and (ii) the aggregate of all amounts
appearing on the assets side of any such balance sheet for franchises, licenses,
permits, patents, patent applications, copyrights, trademarks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
intangibles (other than amounts related to the purchase price of a real property
which are allocated to lease intangibles). The term “liabilities” shall include,
without limitation, (i) Indebtedness secured by Liens on Property of the Person
with respect to which Tangible Net Worth is being computed whether or not such
Person is liable for the payment thereof, (ii) deferred liabilities, and
(iii) Capital Lease Obligations. Tangible Net Worth shall be calculated on a
consolidated basis in accordance with GAAP, unless otherwise indicated in this
definition.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Aggregate Asset Value” means the sum of (without duplication) (a) the
aggregate Value of all of the Parent’s and its respective Subsidiaries Real
Property, plus (b) the amount of any cash and cash equivalents, excluding tenant
security and other restricted deposits of the Parent and its Subsidiaries. For
any non-wholly owned Real Properties, Total Aggregate Asset Value shall be
adjusted for the Parent’s pro rata ownership.

“Total Asset Value” means the Total Aggregate Asset Value minus the Excess
Amount.

 

19



--------------------------------------------------------------------------------

“Total Leverage Ratio” shall mean the ratio (expressed as a percentage) of
(a) the sum of the Parent’s Indebtedness, and the Indebtedness of its respective
Subsidiaries, to (b) Total Asset Value.

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, and the use of the
proceeds thereof.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person; notwithstanding the foregoing, the Operating Partnerships will not
be deemed to be Unconsolidated Affiliates of the Borrower or the Parent.

“Value” means the sum of:

(a) for an existing Real Property that is not in the Pool (as defined and used
the SSOP Revolver Loan Documents), (i) during the first twelve (12) months of
the Parent’s or its respective Subsidiaries’ ownership of such Real Property,
cost basis and (ii) thereafter, annualized prior quarter Net Operating Income
divided by seven and one quarter percent (7.25%); plus

(b) for a Real Property that is under development or redevelopment or is
undeveloped land, (i) cost basis until the date that is twenty-four (24) months
after the commencement of operations on such Real Property and (ii) thereafter,
annualized prior quarter Net Operating Income divided by seven and one quarter
percent (7.25%); plus

(c) for Real Property that is in the Pool, the aggregate Pool Value (as defined
in the SSOP Revolver Loan Documents).

For Real Property not owned for the entire prior quarter, for purposes of the
Value calculation, Net Operating Income shall be grossed up for such ownership
period and may be adjusted as reasonably approved by Administrative Agent.
Further, Net Operating Income from Real Property no longer owned at the end of a
fiscal quarter in question shall be excluded from the Value calculation.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

20



--------------------------------------------------------------------------------

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP (provided that, notwithstanding any provision herein to the
contrary, the financial covenants set forth herein shall be calculated based on
the Parent’s Equity Percentage of Subsidiaries which are not wholly owned
directly or indirectly by the Parent, notwithstanding that GAAP requires that
such Subsidiaries be consolidated), as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Loans

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Bridge Loan Credit Exposure exceeding such Lender’s Commitment
or (b) the sum of the total Bridge Loan Credit Exposures exceeding the Maximum
Loan Amount; provided however, that no Lender shall be obligated to make a Loan
in excess of such Lender’s Applicable Percentage of the difference between the
Maximum Loan Amount and the Bridge Loan Credit Exposure. The Loan is not
revolving. Any portion of the Loan repaid (whether voluntarily or involuntarily)
may not be

 

21



--------------------------------------------------------------------------------

reborrowed. The amount of each advance requested by the Borrower shall be
subject to the approval of the Lenders. Each advance by the Lenders shall be
utilized by the Borrower to fund a portion of its Preferred Equity Interests in
an Operating Partnership, and shall be utilized by the subject Operating
Partnership for the acquisition of a Preferred Equity Property.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000.00 and not less than $1,000,000.00. At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000.00 and not less than $1,000,000.00, provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of four (4) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings.

(a) To request a Borrowing, Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 Pacific, Los Angeles, California time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 Pacific, Los Angeles, California time, one Business Day before the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit E
attached hereto, together with a Compliance Certificate, each signed by
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

22



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified in the Borrowing
Request, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration, in the case of a Eurodollar Borrowing. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

(b) Notwithstanding anything to the contrary contained herein, there shall not
be more than a maximum of seven (7) Borrowing Requests. Unless otherwise
approved by the Administrative Agent and the Lenders, no Borrowing Requests
shall be permitted after the termination of the Availability Period.

SECTION 2.04 Intentionally Omitted.

SECTION 2.05 Curtailment.

(a) Borrower and Parent shall apply one hundred percent (100%) of the following
amounts to reduce the Principal Debt:

(i) all redemption payments received by Borrower from any Operating Partnership
in respect of Borrower’s preferred equity in such Operating Partnership in
accordance with the provisions of the Operating Partnerships’ respective limited
partnership agreement;

(ii) the net proceeds of all asset sales and refinancings (after customary
closing costs and repayment of any Indebtedness secured by such asset) other
than net proceeds generated by:

(1) refinancing of the Canadian Properties;

(2) any commercial mortgaged-back securities refinancing of any “Mortgaged
Properties” as such term is defined and used in the SSOP Revolver Loan
Documents;

 

23



--------------------------------------------------------------------------------

(3) any Listing Debt; and

(4) any debt incurred for the sole purposes of constructing Parent’s corporate
headquarters located at 30 Terrace Road, Ladera Ranch, California.

(iii) Net proceeds of Equity Issuances (other than amounts attributable to
Parent’s dividend reinvestment plan) of the Borrower or SSOP (excluding the Net
Proceeds of Equity Issuances of SSOP in connection with the acquisition of
properties and to officers, employees and board members as compensation for
services).

(b) If at any time the Principal Debt plus the remaining amount of the unfunded
Commitments exceeds the then effective Maximum Loan Amount, then Borrower shall
(i) prepay a portion of the Loans; (ii) terminate a portion of the unfunded
Commitment (if any); or (iii) take such combination of actions described in
clauses (i) and (ii); in any case such that the sum of the amount of the Loans
prepaid plus the amount (if any) of the unfunded portion of the Commitment
terminated equals or exceeds the amount by which the Principal Debt plus the
remaining amount of the unfunded Commitments exceeds the then effective Maximum
Loan Amount.

(i) In the event that Borrower elects to prepay a portion of the Loans, Borrower
shall take such action within five (5) Business Days following the first date
upon which the Principal Debt plus the remaining amount of unfunded Commitments
exceeded the effective Maximum Loan Amount. Said prepayment shall otherwise be
subject to all of the terms and conditions of Section 2.10. All payments
received shall be applied ratably among Lenders in accordance with their
respective Commitments.

(ii) In the event that Borrower elects to terminate a portion of the unfunded
Commitments, Borrower shall notify Administrative Agent of such election and
such notice shall specify: (x) an effective date of such termination that is no
later than five (5) Business Days following the first date upon which the
Principal Debt plus the remaining amount of the unfunded Commitments exceeded
the effective Maximum Loan Amount; and (y) the amount of the terminated portion
of the unfunded Commitments. Any notice of the termination of the unfunded
portion of the Commitments shall be irrevocable. Promptly following the receipt
of any such notice, Administrative Agent shall advise Lenders of the contents
thereof. The termination of a portion of the unfunded Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,

 

24



--------------------------------------------------------------------------------

Boston, Massachusetts time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Boston, Massachusetts, or wire
transferred to such other account or in such manner as may be designated by the
Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may, after giving notice to the Borrower of its intent to
advance funds on behalf of a Lender, assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. The Borrower shall have the right to withdraw its request for such
Borrowing upon receipt of any such notice from the Administrative Agent. In the
event the Administrative Agent does advance funds on behalf of a Lender, and
such Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the corresponding Loan made to the Borrower. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of a
Borrowing Request (with proper election made for an interest rate election only)
and signed by the Borrower.

 

25



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08 Intentionally Omitted.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of

 

26



--------------------------------------------------------------------------------

each Loan on the Maturity Date. At the request of each Lender, the Loans made by
such Lender shall be evidenced by a Note payable to such Lender in the amount of
such Lender’s Commitment.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

SECTION 2.10 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay, without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to
Section 2.15, if applicable.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Los Angeles, California time,
three (3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Los Angeles,
California time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that is an integral multiple of
$100,000.00 and not less than $500,000.00. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

(c) In connection with the prepayment of any Loan prior to the expiration of the
Interest Period applicable thereto, the Borrower shall also pay any applicable
expenses pursuant to Section 2.15.

 

27



--------------------------------------------------------------------------------

SECTION 2.11 Fees.

(a) Intentionally Omitted.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account
fees payable in the amounts and at the times separately agreed to upon in the
fee letter executed between the Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid under this Agreement
shall not be refundable under any circumstances.

SECTION 2.12 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the lesser of
(x) the Alternate Base Rate plus the Applicable Rate, or (y) the Maximum Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (b) the Maximum Rate.

(c) Notwithstanding the foregoing, (A) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, after
applicable grace periods, such overdue amount shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, the lesser of (x) 4% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section, or (y) the
Maximum Rate, or (ii) in the case of any other amount, the lesser of (x) 4% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section,
or (y) the Maximum Rate; and (B) after the occurrence of any Event of Default,
at the option of the Administrative Agent, or if the Administrative Agent is
directed in writing by the Required Lenders to do so, the Loan shall bear
interest at a rate per annum equal to the lesser of (x) 4% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section, or (y) the Maximum Rate (the foregoing increased interest rate, as
applicable, referred to as the “Default Rate”).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days
and twelve (12) 30-day months, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

28



--------------------------------------------------------------------------------

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
(other than one relating to Excluded Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender,

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

29



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default, (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b)), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid,

 

30



--------------------------------------------------------------------------------

at the commencement of such period, for dollar deposits of a comparable amount
and period from other banks in the Eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.16 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Borrower receives ten (10) days prior written
notice from the Administrative Agent that it intends to pay any Indemnified
Taxes or Other Taxes. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement

 

31



--------------------------------------------------------------------------------

shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (e), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Sections 2.14,
2.15 or 2.16, or otherwise) prior to 1:00 p.m., Los Angeles, California time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its main offices in
Cleveland, Ohio, except that payments pursuant to Sections 2.16, 2.17, 2.18 and
9.03 shall be made directly to the Persons entitled thereto. If the
Administrative Agent receives a payment for the account of a Lender prior to
1:00 p.m., Los Angeles, California time, such payment must be delivered to the
Lender on the same day and if it is not so delivered due to the fault of the
Administrative Agent, the Administrative Agent shall pay to the Lender entitled
to the payment interest thereon for each day after payment should have been
received by the Lender pursuant hereto until the Lender receives payment, at the
Federal Funds Effective Rate. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

32



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, other than to the Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(b) or 2.17(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.

 

 

33



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, if so determined by Administrative Agent, to be held as cash
collateral for future funding obligations of such Defaulting Lender; third, as
the Borrower may request (so long as no Default or Event of Default exists other
than a Default or Event of Default resulting directly from the Defaulting
Lender’s breach of its obligations under this Credit Agreement), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Credit Agreement, as determined by
Administrative Agent; fourth, if so determined by Administrative Agent and the
Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Credit Agreement; fifth, to the payment of any amounts owing to the
non-Defaulting Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Credit
Agreement; sixth, so long as no Default or Event of Default exists other than a
Default or Event of Default resulting directly from the Defaulting Lender’s
breach of its obligations under this Credit Agreement), to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Credit Agreement; and seventh, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if: (x) such
payment is a payment of the principal amount of any Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share; and (y) such
Loans were made at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.18(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be

 

34



--------------------------------------------------------------------------------

deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), such Defaulting Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as Administrative Agent may determine to be necessary to
cause the Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages, whereupon such Defaulting Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no cessation in
status as Defaulting Lender will constitute a waiver or release of any claim of
any party hereunder arising during the period that such Lender was a Defaulting
Lender.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) Each Lender will notify the Borrower of any event occurring after the date
of this Agreement which will entitle such Person to compensation pursuant to
Sections 2.14 and 2.16 as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation, provided that such Person
shall not be liable for the failure to provide such notice. If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any such Person or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to avoid or minimize the amounts payable, including, without
limitation, the designation of a different lending office for funding or booking
its Loans hereunder or the assignment of its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding

 

35



--------------------------------------------------------------------------------

principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.20 Extension.

(a) So long as no Event of Default or Default shall be in existence on the date
on which notice is given in accordance with the following clause (i) and on the
Maturity Date, Borrower may extend the Maturity Date to April 30, 2016, upon
satisfaction of the following: (i) delivery of a written request to
Administrative Agent at least thirty (30) days, but no more than ninety
(90) days, prior to the Maturity Date; and (ii) payment by Borrower of all fees
and expenses to Administrative Agent and the Lenders to the extent then due.
Such extension shall be evidenced by delivery of written confirmation of the
same by Administrative Agent to Borrower.

(b) Intentionally Omitted.

(c) Miscellaneous. If the Maturity Date is extended, all of the other terms and
conditions of this Agreement and the other Loan Documents (including interest
payment dates and required principal curtailments) shall remain in full force
and effect and unmodified, except as expressly provided for herein. The
extension of the Maturity Date is subject to the satisfaction of each of the
following additional conditions:

(i) the representations and warranties of each Credit Party set forth in this
Agreement or any other Loan Document to which such Credit Party is a signatory
shall be true and correct in all material respects on the date that the
extension request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);

(ii) no Default or Event of Default has occurred and is continuing on the date
on which the Borrower gives the Administrative Agent the extension request or on
the first day of the extension;

(iii) the Borrower shall be in compliance with all of the financial covenants
set forth in Section 5.02 hereof both on the date on which the extension request
is given to the Administrative Agent and on the first day of the extension;

(iv) the Borrower shall have paid to the Administrative Agent all amounts then
due and payable to any of the Lenders, and the Administrative Agent under the
Loan Documents;

 

36



--------------------------------------------------------------------------------

(v) the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date;

(vi) the Borrower shall execute and deliver to Administrative Agent such other
documents, financial statements, instruments, certificates, opinions of counsel,
reports, or amendments to the Loan Documents as the Administrative Agent shall
reasonably request regarding the Credit Parties as shall be necessary to effect
the extension; and

(vii) a written acknowledgement by the Administrative Agent to Borrower
indicating that all extension conditions set forth above have been satisfied.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders and the Administrative Agent
that:

SECTION 3.01 Organization; Powers; Title.

(a) Each Credit Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and in the case of
Borrower, to own the Collateral, and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

(b) Borrower is the sole record and beneficial owner of, and has good
indefeasible title to the Collateral, free and clear of any Lien whatsoever
other than the Lien and security interests created by the Loan Documents and no
right or option to acquire the Collateral, or agreement assigning the
Collateral, exists in favor of any other Person. The Pledge of Equity Interests,
together with the UCC-1 Financing Statements relating to the Collateral when
properly filed in the appropriate records will create a valid, perfected first
priority security interest in an to the Collateral for which a Lien can be
perfected by a UCC-1 Financing Statement. The Pledge of Equity Interests,
together with Borrower’s delivery to Administrative Agent and Administrative
Agent’s possession of certificated interests as set forth in the Pledge of
Equity Interests creates a first priority and valid security interest in the
Collateral.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
corporate, partnership or limited liability company powers (as applicable) of
the respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party
which is a party thereto and constitute the legal, valid and

 

37



--------------------------------------------------------------------------------

binding obligation of each such Person, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) to the
actual knowledge of the Borrower, do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect or
which shall be completed at the appropriate time for such filings under
applicable securities laws, (b) to the actual knowledge of the Borrower, will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Credit Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Credit Party or their respective
assets, or give rise to a right thereunder to require any payment to be made by
any Credit Party, and (d) will not result in the creation or imposition of any
Lien on any asset of any Credit Party, except pursuant to the Pledge of Equity
Interests.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Parent has heretofore furnished to the Lenders financial statements of
the Parent as of and for the period ending December 31, 2013 reported on by
CohnReznick, LLC, independent public accountants, for the Parent, and the
internally-prepared financial statements of the Parent as of and for the period
ending June 30, 2014. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.

(b) Since June 30, 2014, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05 Intentionally Omitted.

SECTION 3.06 Intellectual Property. To the actual knowledge of each Credit
Party, such Credit Party owns, or is licensed to use, all patents and other
intellectual property material to its business, and the use thereof by such
Credit Party does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07 Litigation.

(a) As of the date hereof, except as set forth in Schedule 3.07 attached hereto,
to the knowledge of the Borrower, there are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or threatened
against or affecting any Credit Party, the Collateral or any of the Preferred
Equity Properties as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.

(b) Intentionally Omitted.

 

38



--------------------------------------------------------------------------------

SECTION 3.08 Compliance with Laws and Agreements. Each of the Credit Parties are
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or to its knowledge, its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.09 Investment and Holding Company Status. Neither any of the Credit
Parties nor any of the their respective Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

SECTION 3.10 Taxes. Each Credit Party has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower does not have any Plans as of
the date hereof. As to any future Plan the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) will not exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) will not exceed the fair market value of the assets of all such
underfunded Plans.

SECTION 3.12 Disclosure. The Borrower has disclosed or made available to the
Lenders all Material Contracts and material corporate or other restrictions to
which it, any other Credit Party, the Collateral or the Preferred Equity
Properties are subject, and all other matters known to it, that, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.13 Intentionally Omitted.

 

39



--------------------------------------------------------------------------------

SECTION 3.14 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board), and no proceeds of any Loan
will be used to purchase or carry any margin stock.

SECTION 3.15 Subsidiaries; REIT Qualification. As of the Effective Date, the
Parent’s only direct Subsidiaries are listed on Schedule 3.15 attached hereto.
The Borrower is a Delaware limited liability company wholly owned by SSOP and is
treated as a disregarded entity for federal income tax purposes. The Parent is a
Maryland corporation duly organized pursuant to articles of incorporation filed
with the Maryland Department of Assessments and Taxation, and is in good
standing under the laws of Maryland. The Parent conducts its business in a
manner which enables it to qualify as a real estate investment trust under, and
to be entitled to the benefits of, §856 of the Code, and has elected to be
treated as and will be entitled to the benefits of a real estate investment
trust thereunder.

SECTION 3.16 Pledged Collateral

(a) The Collateral has been duly authorized and validly issued and is fully paid
and non-assessable and is not subject to any options to purchase or similar
rights of any Person;

(b) The Collateral is not subject to any contractual restriction upon the
transfer thereof (except for the restriction contained in the Pledge of Equity
Interests and in the limited partnership agreements of each of the Operating
Partnerships).

(c) The chief place of business of Borrower and the office where Borrower keeps
its records concerning the Collateral is located at 111 Corporate Drive, Suite
120, Ladera Ranch, California 92694.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02)
(the “Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of each such Loan Document other than
the Notes) that such party has signed a counterpart of the Loan Documents,
together with copies of all Loan Documents.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Mastrogiovanni Mersky and Flynn, P.C., counsel for the Borrower and the

 

40



--------------------------------------------------------------------------------

Guarantor, and such other counsel as the Administrative Agent may approve,
covering such matters relating to the Credit Parties, the Collateral, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement (including each Credit Party’s compliance with
Section 9.14 and other customary “know your customer” requirements) or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a Compliance Certificate, dated
the date of this Agreement and signed by a Financial Officer of Parent, in form
and substance reasonably satisfactory to the Administrative Agent.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(f) The Administrative Agent shall have received copies of all other Loan
Documents.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Credit Party set forth in this
Agreement or in any other Loan Document shall be true and correct on and as of
the date of such Borrowing.

(b) At the time of and immediately after giving effect to such Borrowing, (i) no
Default shall have occurred and be continuing or would result from such increase
in the Principal Debt (including on a pro forma basis relative to financial
covenant compliance), and (ii) no default under the SSOP Revolver Loan Documents
shall have occurred and be continuing.

(c) With respect to any requested Borrowings after the Initial Borrowing, the
Borrower shall have complied with Section 2.03.

(d) The Administrative Agent shall have received a Compliance Certificate signed
by a Financial Officer of Borrower.

 

41



--------------------------------------------------------------------------------

(e) The Principal Debt, taking into account any requested Borrowings and any
remaining unfunded Commitments, shall not exceed the Maximum Loan Amount.

(f) If applicable, all conditions precedent for the funding of a loan(s) under
the SSOP II Term Loan Documents and/or the SS Growth Revolver Loan Documents to
provide funding to the subject Operating Partnerships’ acquisition of the
subject Preferred Equity Property(ies) shall have been met and such loan(s)
shall be simultaneously funded, or if funded by means other than the SSOP II
Term Loan Documents and/or the SS Growth Revolver Loan Documents, all conditions
precedent for the acquisition of the subject Preferred Equity Property(ies)
shall have been met and such Preferred Equity Property(ies) are being acquired
by the subject Operating Partnership(s).

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 120 days after the end of each fiscal year of the Parent, the
Parent’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, together with all notes thereto, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by CohnReznick,
LLC or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, the Parent’s consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

 

42



--------------------------------------------------------------------------------

(c) concurrently with the delivery thereof, copies of all quarterly and annual
reporting provided to the investors in the Parent;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate of a Financial Officer of the Parent (the
“Compliance Certificate”) in the form of Exhibit B attached hereto;

(e) promptly after the same become publicly available for Forms 10-K and 10-Q
described below, and upon written request for items other than Forms 10-K and
10-Q described below, copies of all periodic and other reports, proxy statements
and other materials filed by the Parent, the Borrower or any Subsidiary with the
Securities and Exchange Commission (including registration statements and
reports on Form 10-K, 10-Q and 8-K (or their equivalents)), or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Parent or the Borrower
to its shareholders generally, as the case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may reasonably request.

SECTION 5.02 Financial Tests. The Parent and the Borrower shall have and
maintain, on a consolidated basis in accordance with GAAP, tested as of the
close of each fiscal quarter:

(a) a Total Leverage Ratio no greater than sixty percent (60%);

(b) a Tangible Net Worth not at any time to be less than $250,000,000.00;

(c) an Interest Coverage Ratio of not less than 1.85:1.00;

(d) a Fixed Charge Ratio of not less than 1.60:1.00; and

(e) a ratio of (i) the Indebtedness that bears interest at a varying rate of
interest or that does not have the interest rate fixed, capped or swapped
pursuant to a Hedging Agreement to (ii) the sum of the Indebtedness, not in
excess of thirty percent (30%);

Notwithstanding the foregoing, each of the Parent and the Borrower shall have
ten (10) Business Days from the date on which any violation of the above tests
shall occur in which to cure such violation, to the extent such violation can be
cured with a cash payment, which 10-day cure period shall be in lieu of, and not
in addition to, any other cure period provided for herein that may affect this
Section 5.02. It shall be an Event of Default if Borrower fails to make such a
prepayment not later than ten (10) Business Days after notice from the
Administrative Agent to the Borrower requesting the payment.

 

43



--------------------------------------------------------------------------------

SECTION 5.03 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same (unless specific time is set forth below):

(a) the occurrence of any Default;

(b) within five (5) Business Days after the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c) within five (5) Business Days after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its respective
Subsidiaries in an aggregate amount exceeding $10,000,000.00; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.04 Existence; Conduct of Business. Borrower will do or cause to be
done all things reasonably necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except to the extent the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.02 and shall not apply to the real estate investment trust
status of the Parent until such time as the Parent has made its initial election
to be treated as a real estate investment trust under the Code. Borrower must at
all times be a wholly owned Subsidiary of SSOP.

SECTION 5.05 Payment of Obligations. The Borrower will pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.06 Intentionally Omitted.

 

44



--------------------------------------------------------------------------------

SECTION 5.07 Books and Records; Inspection Rights.

(a) The Borrower will keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities.

(b) The Borrower will permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

SECTION 5.08 Compliance with Laws. The Borrower will comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.09 Use of Proceeds. The proceeds of the Loans will be used to purchase
Preferred Equity Interests in the Operating Partnerships in order to cause the
Operating Partnerships to purchase the Preferred Equity Properties. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for
financing, funding or completing the hostile acquisition of publicly traded
Persons or for any purpose that entails a violation of any of the Regulations of
the Board, including Regulations U and X.

SECTION 5.10 Fiscal Year. Borrower shall maintain as its fiscal year the twelve
(12) month period ending on December 31 of each year.

SECTION 5.11 Environmental Matters.

(a) Borrower shall comply in all material respects with all applicable
Environmental Laws currently or hereafter in effect, except to the extent
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

(b) If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower, or
Real Property adjacent to such Real Property, which could reasonably be expected
to have a Material Adverse Effect, then Borrower agrees, upon request from the
Administrative Agent (which request may be delivered at the option of
Administrative Agent or at the direction of Required Lenders), to provide the
Administrative Agent, at the Borrower’s expense, with such reports,
certificates, engineering studies or other written material or data as the
Administrative Agent or the Required Lenders may reasonably require so as to
reasonably satisfy the Administrative Agent and the Required Lenders that any
Credit Party is in material compliance with all applicable Environmental Laws.

(c) Borrower shall take such Remedial Action or other action as required by
Environmental Law or any Governmental Authority except to the extent the failure
to do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

SECTION 5.12 Intentionally Omitted.

SECTION 5.13 Further Assurances. At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement.

SECTION 5.14 Parent Covenants. The Parent will:

(a) cause SSOP to own all of the membership interests in Borrower;

(b) maintain management and control of SSOP and the Borrower;

(c) conduct substantially all of its operations through Borrower, SSOP and/or
the Subsidiaries of SSOP;

(d) comply with all Legal Requirements to maintain, and, after its initial
election, will at all times elect, qualify as and maintain, its status as a real
estate investment trust under Section 856(c)(i) of the Code.

SECTION 5.15 Intentionally Omitted,

SECTION 5.16 OFAC.

(a) No Credit Party or is, nor shall any Credit Party be at any time, a Person
with whom the Lenders are restricted from doing business under the regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of Treasury of
the United States of America (including, those Persons named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.

(b) No Credit Party is, nor shall any Credit Party be at any time, knowingly
engaged in any dealings or transactions or otherwise be associated with such
Persons referenced in clause (a) above.

SECTION 5.17 Qualified ECP Party. Borrower and the Guarantor are both a
Qualified ECP Party.

 

46



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on the Collateral, or assign or sell any income or revenues
(including accounts receivable or distributions payable by any Operating
Partnership in respect of the Collateral) or rights in respect of any thereof.

SECTION 6.02 Fundamental Changes. The Borrower will not:

(a) merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the its assets (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no: (x) Default shall have
occurred and be continuing; and (y) no “Default,” as such term is defined in
used in the Revolver Loan Documents, shall have occurred and be continuing
(i) any Person may merge into, or consolidate with, Borrower in a transaction in
which Borrower is the surviving entity.

(b) sell, transfer, lease or otherwise dispose of any of its assets to a Person
other than pursuant to clause (a) above; or

(c) change its name, identity (including its trade name or names), place of
organization or formation, or organizational structure unless Borrower shall
have first provided Administrative Agent with notice of such event not less than
thirty (30) days prior to the effective date of such change and will not do so
without first taking all actions reasonably required by Administrative Agent for
the purposes of perfecting and preserving the Lien and security interests of
Administrative Agent in the Collateral.

SECTION 6.03 Investments, Loans, Advances and Acquisitions. The Borrower’s sole
asset will be the Preferred Equity Interests in each Operating Partnership.
Parent will not, purchase, hold or acquire any capital stock, evidences of
indebtedness (subject to Section 6.09 below) or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except, solely as to the Parent (made, as
to (a) through (f), through SSOP):

(a) Permitted Investments;

 

47



--------------------------------------------------------------------------------

(b) investments directly or indirectly in Real Property primarily operated as
self-storage facilities;

(c) investments directly or indirectly in unimproved land not to exceed five
percent (5%) of the Total Asset Value;

(d) investments directly or indirectly in construction and development projects
not to exceed fifteen percent (15%) of the Total Asset Value;

(e) Investments constituting mortgage loans on real estate (directly or
indirectly) which are primarily self-storage facilities not to exceed ten
percent (10%) of the Total Asset Value;

(f) for investments in real estate (directly or indirectly) which are not
primarily self-storage facilities and which the Parent does not intend to
convert to a self-storage facility within twenty-four (24) months, not to exceed
ten percent (10%) of the Total Asset Value;

(g) any purchase or acquisition, directly or indirectly, of any such capital
stock, evidence or indebtedness, or other securities of, or other investment in,
a Person which is not a wholly owned Subsidiary of SSOP, or any assets of any
other Person constituting a business unit, and any loan or advance to any other
Person where the amount of such loan or advance or the value of such purchase or
acquisition does not exceed fifteen percent (15%) of the Total Asset Value
immediately before such loan, advance, purchase or acquisition.

provided that the aggregate value of the investments described in Subsections
(c) through (f) above shall not exceed twenty percent (20%) of the Total Asset
Value.

SECTION 6.04 Hedging Agreements. The Borrower will not enter into any Hedging
Agreement, other than the existing Hedging Agreement entered into with the
Administrative Agent and other Hedging Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which the Borrower is exposed
in the conduct of its business or the management of its liabilities.

SECTION 6.05 Restricted Payments. The Parent will not, and will not permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
during any calendar quarter, any Restricted Payment, except that any of the
following Restricted Payments are permitted: (a) Restricted Payments by the
Parent required to comply with Section 5.14(d); (b) provided no Event of Default
is in existence, Restricted Payments made by the Parent or SSOP to its equity
holders, including in connection with the existing redemption and dividend
reinvestment plans; and (c) Restricted Payments declared and paid ratably by
Parent’s Subsidiaries to Parent with respect to their capital stock or equity
interest; provided, however, that upon an Event of Default, such Restricted
Payments shall not be permitted after one hundred twenty (120) days following
such Event of Default; provided that notwithstanding the foregoing, the Parent
may issue warrants, options and other equity securities evidencing ownership
interests and rights in the Parent. Notwithstanding the foregoing, the Borrower
shall not make any Restricted Payments while any Obligations are outstanding.

 

48



--------------------------------------------------------------------------------

SECTION 6.06 Transactions with Affiliates. The Borrower will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its wholly owned
Subsidiaries not involving any other Affiliate; (c) any Restricted Payment
permitted by Section 6.05; and (d) any loan or advance or any purchase or
acquisition of assets permitted by Section 6.03(g).

SECTION 6.07 Parent Negative Covenants. The Parent will not (a) own any Property
other than the ownership interests of SSOP, and other assets with no more than
$20,000,000.00 in value; (b) give or allow any Lien on the ownership interests
of SSOP or Borrower; or (c) engage to any material extent in any business other
than the ownership, development, operation and management of primarily
self-storage facilities, except (i) as otherwise permitted by Section 6.03, and
(ii) asset and property management for properties owned by the Operating
Partnerships or other third parties.

SECTION 6.08 Restrictive Agreements. The Borrower will not, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement (other than the Loan Documents) that prohibits, restricts or imposes
any condition upon (a) the ability of Borrower, and or its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or to Guarantee Indebtedness of the Borrower; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement or as otherwise approved by the Administrative Agent,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iii) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness or Liens permitted by this Agreement, if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.

SECTION 6.09 Indebtedness. Neither the Guarantor nor Borrower shall, without the
prior written consent of the Administrative Agent, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise with respect to any
Indebtedness, except: (a) Indebtedness under this Agreement; (b) Indebtedness to
Administrative Agent; (c) Indebtedness under any Hedging Obligations or any
Hedging Agreements permitted by Section 6.04 hereof, (d) Indebtedness of the
Parent for the SSOP Revolver Facility (the amount of which can be increased
pursuant to the SSOP Revolver Facility’s so-called “accordion” option”);
(e) Indebtedness incurred by Parent to refinance the Canadian Properties;
(f) the Listing Debt; (g) Indebtedness of Parent for the recourse construction
financing incurred to develop Parent’s corporate headquarters located at 30
Terrace Road, Ladera Ranch, California; (h) Indebtedness of the Parent,
including, without limitation, that under recourse Guarantees (but excluding
that relating to this Agreement), which is in existence as of the date of this
Agreement and disclosed

 

49



--------------------------------------------------------------------------------

in writing to Administrative Agent; (f) Indebtedness for trade payables and
operating expenses incurred in the ordinary course of business and
(g) Indebtedness of the Parent under any standard environmental indemnity.
Nothing contained herein shall be deemed to prohibit or prevent a Subsidiary of
the Parent (other than the Borrower) from assuming or incurring any Indebtedness
in connection with any investment allowed under Section 6.03 above.

SECTION 6.10 Management Fees. At any time that any Default or Event of Default
exists under this Agreement or any other Loan Document, then in any of such
event(s), no Credit Party may pay any property or asset management fees or
similar fees (if any) to any other Credit Party or to any Subsidiary or
Affiliate in excess of three percent (3%) of gross revenue; provided, however,
such fees shall accrue and become payable upon the cure of the Default or Event
of Default,. All such parties shall execute subordination agreements in form and
substance acceptable to the Administrative Agent with respect to such fees.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of over
three Business Days (such three Business Day period commencing after written
notice from the Administrative Agent as to any such fee);

(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Articles V or VI other than Sections 5.02, 5.04, 5.05,
5.07(a), 5.08, and 5.11;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of over 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) and if such default is not curable within

 

50



--------------------------------------------------------------------------------

thirty (30) days and the Credit Party is diligently pursuing cure of same, the
cure period may be extended for thirty (30) days (for a total of 60 days after
the original notice from the Administrative Agent) upon written request from the
Borrower to the Administrative Agent;

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(g) any Credit Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(h) any Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000.00 shall be rendered against any Credit Party or any
combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of such Person to enforce any such judgment;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00;

(k) the Guaranty of the Loan by the Guarantor shall for any reason terminate or
cease to be in full force and effect;

(l) any Credit Party shall default under any Material Contract;

(m) any Credit Party shall (or shall attempt to) disavow, revoke or terminate
any Loan Document to which it is a party or shall otherwise challenge or contest
in any action, suit or proceeding in any court or before any Governmental
Authority the validity or enforceability of any Loan Document;

 

51



--------------------------------------------------------------------------------

(n) any provision of any Loan Document with respect to the Collateral shall for
any reason ceases to be valid and binding on, enforceable against, any Credit
Party resulting in a Material Adverse Effect, or any lien created under any Loan
Document ceases to be a valid and perfected first priority lien in any of the
Collateral purported to be covered thereby;

(o) a Change in Control shall occur;

(p) any of the Borrower, the Parent, any of their Subsidiaries, or SSOP defaults
under (a) any recourse indebtedness at any time, or (b) any non-recourse
indebtedness in an aggregate amount equal to or greater than $50,000,000 at any
time; or

(q) there occurs any event of default under any Hedging Obligations,

then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take some or all of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement or any other Loan Document, or
any other right or remedy available by law or equity; and in case of any event
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. In the event of conflicting instructions or notices given to the
Borrower by the Administrative Agent and any Lender, the Borrower is hereby
directed and shall rely conclusively on the instruction or notice given by the
Administrative Agent.

 

52



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent agrees that, in fulfilling its
duties hereunder, it will use the same standard of care it utilizes in servicing
loans for its own account.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The

 

53



--------------------------------------------------------------------------------

Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower, and may be removed by the Required
Lenders in the event of the Administrative Agent’s gross negligence or willful
misconduct. Upon any such resignation or removal, the Required Lenders shall
have the right, with the approval of Borrower (provided no Default has occurred
and is continuing), which approval shall not be unreasonably withheld, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation or is removed, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a
Lender, or a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent for its own behalf shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent. The Administrative Agent shall
cooperate with any successor Administrative Agent in fulfilling its duties
hereunder.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

54



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to the Borrower in care of SmartStop Self Storage, Inc.,
at 111 Corporate Drive, Suite 120, Ladera Ranch, California 92694, Attention:
Michael S. McClure (Telephone No. (949) 249-6600 and Telecopy No.
(949) 429-6606); copies to: Michael McClure (Telephone No. (949) 249-6600 and
Telecopy No. (949) 429-6606) and Charles Mersky, Esquire (Telephone No.
(214) 922-8800 and Telecopy No. (214) 922-8801).

(b) if to the Administrative Agent, to KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts 02110, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and

(c) if to any other Lender, to it at its address (or telecopy number) set forth
on the signature pages of this Agreement, or as provided to Borrower in writing
by the Administrative Agent or the Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted

 

55



--------------------------------------------------------------------------------

by paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Sections 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (vi) release any Credit Party from its obligations under
the Loan Documents or release any Collateral, except as specifically provided
for herein, without the written consent of each Lender, (vii) subordinate the
Loans or any Collateral without the written consent of each Lender, (viii) waive
or modify any conditions of extending the Loans set forth in Section 2.19
without the written consent of each Lender affected thereby, or (ix) consent to
the Collateral securing any other Indebtedness without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender; and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(d) Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the

 

56



--------------------------------------------------------------------------------

unanimous consent provisions set forth herein; and (2) the Required Lenders may
consent to allow a Borrower to use cash collateral in the context of a
bankruptcy or insolvency proceeding. Administrative Agent may, after
consultation with the Borrower, agree to the modification of any term of this
Credit Agreement or any other Loan Document to correct any printing,
stenographic or clerical errors or omissions that are inconsistent with the
terms hereof.

(e) If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.

(f) Intentionally Omitted.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation of this Agreement or any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all mortgage taxes and other charges
incurred or required to be paid by the Administrative Agent in connection with
the Loan Documents, and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any waivers, workout, restructuring or negotiations in respect of such
Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
Borrower’s Subsidiaries or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of

 

57



--------------------------------------------------------------------------------

whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses resulted from the gross negligence or
willful misconduct of such Indemnitee as determined by a court of law in a final
non-appealable judgment, or the breach of this Agreement by the Indemnitee,
including without limitation, the failure of the Indemnitee to make advances
pursuant to its Commitment in breach of its obligations hereunder.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent.

 

58



--------------------------------------------------------------------------------

Provided, no consent of the Borrower or Administrative Agent shall be required
in connection with any assignment to an entity acquiring, or merging with, a
Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its

 

59



--------------------------------------------------------------------------------

obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) Borrower’s obligations hereunder shall
not be increased. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and

 

60



--------------------------------------------------------------------------------

had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that, except in the
case of a Participant asserting any right of set-off pursuant to Section 9.08.,
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued

 

61



--------------------------------------------------------------------------------

interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

(c) Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

(d) Each Person constituting the Borrower shall be bound jointly and severally
with one another to make, keep, observe and perform the representations,
warranties, covenants, agreements, obligations and liabilities imposed by this
Agreement and the other Loan Documents upon the “Borrower.”

(e) Borrower agrees that it shall never be entitled to be subrogated to any of
the Administrative Agent’s or any Lender’s rights against any Credit Party or
other Person or any collateral or offset rights held by the Administrative Agent
or the Lenders for payment of the Loans until the full and final payment of the
Loans and all other obligations incurred under the Loan Documents and final
termination of the Lenders’ obligations, if any, to make further advances under
this Agreement or to provide any other financial accommodations to any Credit
Party. The value of the consideration received and to be received by Borrower is
reasonably worth at least as much as the liability and obligation of Borrower
incurred or arising under the Loan Documents. Borrower has determined that such
liability and obligation may reasonably be expected to substantially benefit
Borrower directly or indirectly. Borrower has had full and complete access to
the underlying papers relating to the Loans and all of the Loan Documents, has
reviewed them and is fully aware of the meaning and effect of their contents.
Borrower is fully informed of all circumstances which bear upon the risks of
executing the Loan Documents and which a diligent inquiry would reveal. Borrower
has adequate means to obtain from each other Borrower on a

 

62



--------------------------------------------------------------------------------

continuing basis information concerning such other Borrower’s financial
condition, and is not depending on the Administrative Agent or the Lenders to
provide such information, now or in the future. Borrower agrees that neither the
Administrative Agent nor any of the Lenders shall have any obligation to advise
or notify Borrower or to provide Borrower with any data or information regarding
any other Borrower.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits of Borrower (general or special, time or demand,
provisional or final), at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of a Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the state and federal courts
in Boston, Massachusetts and in New York, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or

 

63



--------------------------------------------------------------------------------

hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from any Credit Party relating to the Credit Party or
its business, other than any such

 

64



--------------------------------------------------------------------------------

information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from any Credit Party after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13 Interest Rate Limitation. If at any time there exists a maximum
rate of interest which may be contracted for, charged, taken, received or
reserved by the Lenders in accordance with applicable law (the “Maximum Rate”),
then notwithstanding anything herein to the contrary, at any time the interest
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed such Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been paid in respect of such Loan but were
not payable as result of the operation of this Section shall be cumulated and
the interest and Charges payable to the Lenders in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by the Lenders. If, for
any reason whatsoever, the Charges paid or received on the Loans produces a rate
which exceeds the Maximum Rate, the Lenders shall credit against the principal
of the Loans (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such Charges) such portion of said Charges as shall be
necessary to cause the interest paid on the Loans to produce a rate equal to the
Maximum Rate. All sums paid or agreed to be paid to the holders of the Loans for
the use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement. The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or
oral, between the parties hereto. Without notice to the Borrower or any other
person or entity, the Maximum Rate, if any, shall automatically fluctuate upward
and downward as and in the amount by which such maximum nonusurious rate of
interest permitted by applicable law fluctuates.

SECTION 9.14 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

[Signature page to follow]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: SSTI PREFERRED INVESTOR, LLC, a Delaware limited liability company By:
  SmartStop Self Storage, Inc., Its Manager   By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   Chief Financial Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Guarantor joins in the execution of this Agreement to evidence its agreement
to the provisions of Sections 5.01, 5.14, 6.05 and 6.07 of this Agreement.

 

SMARTSTOP SELF STORAGE, INC., a Maryland corporation By:  

/s/ Michael S. McClure

Name:   Michael S. McClure Title:   Chief Financial Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK, NATIONAL ASSOCIATION, individually and as Administrative Agent, By:  

/s/ Christopher T. Neil

Name:   Christopher T. Neil Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Matthew Rodgers

Name:   Matthew Rodgers Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LENDER    LOAN COMMITMENT        (Percentage)  

KEYBANK, NATIONAL ASSOCIATION

   $ 55,000,000.00         (68.75 %) 

FIFTH THIRD BANK

   $ 25,000,000.00         (31.25 %) 

 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 3.05(e)

Intentionally Omitted.

 

Schedule 3.05(e)



--------------------------------------------------------------------------------

SCHEDULE 3.07

LITIGATION

None.

 

Schedule 3.07



--------------------------------------------------------------------------------

SCHEDULE 3.15

LIST OF DIRECT PARENT SUBSIDIARIES

 

1. SmartStop Self Storage Operating Partnership, L.P., a Delaware limited
partnership

 

Schedule 3.15



--------------------------------------------------------------------------------

SCHEDULE 5.12

Intentionally Omitted.

 

Schedule 5.12



--------------------------------------------------------------------------------

CREDIT AGREEMENT

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:   

 

    

 

1  Select as applicable.

 

A-1



--------------------------------------------------------------------------------

4.    Administrative Agent:    KeyBank, National Association, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement dated as of October 31, 2014, among SSTI PREFERRED INVESTOR,
LLC, the Lenders parties thereto, KeyBank, National Association, as
Administrative Agent, and the other agents parties thereto 6.    Assigned
Interest:      

 

Aggregate Amount of
Commitment/Loans
for all Lenders     Amount of
Commitment/Loans
Assigned     Percentage
Assigned of
Commitment/Loans2   $                   $                          %  $
                  $                          %  $                   $
                         % 

 

Effective Date:                ,          [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:  

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

 

[KeyBank, National Association], as
Administrative Agent By:  

 

  Title:  

 

[Consented to:]4 [NAME OF RELEVANT PARTY] By:  

 

  Title:  

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

A-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-5



--------------------------------------------------------------------------------

CREDIT AGREEMENT

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Key Bank, National Association

as Administrative Agent

225 Franklin Street

Boston, MA 02110

Attn: Mr. Christopher Neil

 

RE:                     .      Compliance Certificate for     

through                     

Dear Ladies and Gentlemen:

This Compliance Certificate is made with reference to that certain Credit
Agreement dated as of             , 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among SSTI PREFERRED
INVESTOR, LLC (the “Borrower”), the financial institutions party thereto, as
lenders, and KeyBank, National Association, as Administrative Agent. All
capitalized terms used in this Compliance Certificate (including any attachments
hereto) and not otherwise defined in this Compliance Certificate shall have the
meanings set forth for such terms in the Credit Agreement. All Section
references herein shall refer to the Credit Agreement.

I hereby certify that I am the Chief Financial Officer of SmartStop Self
Storage, Inc. (the “Parent”), and that I make this Certificate on behalf of
Borrower. I further represent and certify on behalf of the Borrower as follows
as of the date of this Compliance Certificate:

I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Parent and its
Subsidiaries, during the accounting period (the “Reporting Period”) covered by
the financial reports delivered simultaneous herewith pursuant to
Section 5.01[(a)][(b)], and that such review has not disclosed the existence
during or at the end of such Reporting Period (and that I do not have knowledge
of the existence as at the date hereof) of any condition or event which
constitutes a Default or Event of Default.

All referenced dollar amounts in this certificate are stated in thousands unless
otherwise noted.

 

B-1



--------------------------------------------------------------------------------

As of the last day of the Reporting Period:

 

1.    Tangible Net Worth (“TNW”):       (a)    Assets less    $                
   (b)    Intangible Assets plus    $                    (c)    Lease
intangibles less    $                    (d)    All liabilities    $
                   Required Tangible Net Worth $250,000,000          Covenant:
current TNW must not be less than $250,000,000.00    2.    Total Leverage Ratio
Calculation:       (a)    Indebtedness*    $                    (b)    Total
Aggregate Asset Value*          (i)    Real Property          (ii)    Cash      
(c)   

Excess Amount

   $                    (d)   

Total Asset Value (b) minus (c)

   $                      

Total Leverage Ratio

          %       

Covenant:      no greater than sixty percent (60%)

   3.    Interest Coverage Ratio Calculation       (a)   

Adjusted EBITDA*

      (b)   

Interest Expense for the preceding calendar quarter

        

Interest Coverage Ratio [(a)/(b)]:

        

Covenant: no less than 1.85:1

   4.    Fixed Charge Ratio       (a)   

Adjusted EBITDA for immediately preceding calendar quarter

      (b)   

All principal due and payable and paid on Indebtedness (excluding principal due
at maturity) plus

      (c)   

all Interest Expense plus

      (d)   

aggregate of all cash dividends payable on preferred stock

         Fixed Charge Ratio [(a)/(b)+(c)+(d)]:          Covenant: no less than
1.60:1   

 

B-2



--------------------------------------------------------------------------------

5.   [Intentionally Deleted]    6.   [Intentionally Deleted]    7.   Interest
Rate Protection      (a)   Unhedged variable rate Indebtedness      (b)   Total
Indebtedness        Interest Rate Protection Amount [(a)/(b)]:        Covenant:
less than thirty percent (30%) at all times    8.   Other Recourse Debt      (a)
  Other Recourse Indebtedness    $                   (b)   Total Asset Value   
    Ratio of Other Recourse Indebtedness to Total Asset Value        Covenant:
Other Recourse Debt not to exceed fifteen percent (15%) of Total Asset Value   
9.   Investments      (a)   (i)    Investments directly or indirectly in
unimproved land    $                     (ii)    Total Asset Value        (iii)
   Ratio (i) to (ii)        Covenant: Not in excess of five percent (5%) of
Total Asset Value      (b)   (i)    Investments directly or indirectly in
construction and development projects    $                     (ii)    Total
Asset Value        (iii)    Ratio (i) to (ii)          

Covenant: Not in excess of fifteen percent (15%) of Total Asset Value

  

 

B-3



--------------------------------------------------------------------------------

  (c)   (i)    Investments constituting mortgage loans on real estate (directly
or indirectly) which are primarily self-storage facilities    $                
    (ii)    Total Asset Value        (iii)    Ratio (i) to (ii)        Covenant:
Not in excess of ten percent (10%) of Total Asset Value      (d)   (i)   
Investments in real estate (directly or indirectly) which are not primarily
self-storage facilities and which Borrower does not intend to convert to a
self-storage facility within twenty-four (24) months    $                    
(ii)    Total Asset Value        (iii)    Ratio (i) to (ii)        Covenant: Not
in excess of ten percent (10%) of Total Asset Value      (e)   Aggregate of
Investments referenced in (a) through (d) above    $                    
Covenant: Aggregate not to exceed twenty percent (20%) of Total Asset Value     
(f)   (i)    Any purchase or acquisition, directly or indirectly, of any such
capital stock, evidence of indebtedness, assets or other securities of, or other
investments in, a Person which is not a wholly owned Subsidiary of the Borrower
   $                     (ii)    Total Asset Value        (iii)    Ratio (i) to
(ii)        Covenant: Not in excess of fifteen percent (15%) of Total Asset
Value    10.   Cross Default      (a)   Aggregate Defaulted Recourse
Indebtedness    $                     Covenant: None permitted.      (b)  
Aggregate Non-Recourse Defaulted Indebtedness    $                     Covenant:
Not more than $50,000,000.00   

 

B-4



--------------------------------------------------------------------------------

This Compliance Certificate has been executed and delivered as of the date set
forth above.

 

SmartStop Self Storage, Inc.   By:  

 

  Name:     Title:  

 

* See attached detailed calculations

 

B-5



--------------------------------------------------------------------------------

CREDIT AGREEMENT

EXHIBIT C

FORM OF GUARANTY

GUARANTY

THIS GUARANTY (this “Guaranty”) dated as of October 31, 2014, executed and
delivered by each of the undersigned, whether one or more, (individually and
collectively, “Guarantor”), in favor of (a) KEYBANK, NATIONAL ASSOCIATION, in
its capacity as Administrative Agent (the “Agent”) for the Lenders under that
certain Credit Agreement dated as of even date herewith, by and among SSTI
PREFERRED INVESTOR, LLC, a Delaware limited liability company, (the “Borrower”),
the financial institutions party thereto and their assignees in accordance
therewith (the “Lenders”), and the Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Credit Agreement”) and (b) the Lenders.

WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

WHEREAS, the Borrower and Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
and have determined it to be in their mutual best interests to obtain financing
from the Agent and the Lenders through their collective efforts;

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, Guarantor
is willing to guarantee the Borrower’s obligations to the Agent and the Lenders
on the terms and conditions contained herein; and

WHEREAS, Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

Section 1. Guaranty. Guarantor hereby absolutely and unconditionally guaranties
the due and punctual payment and performance of all of the following when due
(collectively referred to as the “Obligations”): (a) all indebtedness and
obligations owing by the Borrower to any of the Lenders or the Agent under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans made by the
Lenders to the Borrower under the Credit Agreement and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender or the Agent

 

C-1



--------------------------------------------------------------------------------

thereunder or in connection therewith (including any Hedging Agreement); (b) any
and all extensions, renewals, modifications, amendments or substitutions of the
foregoing; and (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders or the Agent
in the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment and performance, and not of collection, and a debt of
Guarantor for its own account. Accordingly, the Lenders and the Agent shall not
be obligated or required before enforcing this Guaranty against any Guarantor:
(a) to pursue any right or remedy the Lenders or the Agent may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, Guarantor hereby
waives the right of such Guarantor to require any holder of the Obligations to
take action against the Borrower as provided by any legal requirement of any
Governmental Authority.

Section 3. Guaranty Absolute. Guarantor guarantees that the Obligations will be
paid strictly in accordance with the terms of the documents evidencing the same,
regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of Guarantor under this Guaranty
shall be absolute and unconditional in accordance with its terms and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than the full and final payment and performance of
the Obligations), including, without limitation, the following (whether or not
such Guarantor consents thereto or has notice thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Obligations; (ii) any change in the time, place or manner of payment of
all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Obligations or any assignment or transfer of any of
the foregoing;

 

C-2



--------------------------------------------------------------------------------

(c) any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;

(d) any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

(f) any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;

(g) any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;

(h) any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or

(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor hereunder.

Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations (consistent with the requirements for amendment,
modification, alteration or supplementation, if any, contained in the
instruments giving rise to the Obligations), including, but not limited to,
extending or shortening the time of payment of any of the Obligations or the
interest rate that may accrue on any of the Obligations; (b) amend, modify,
alter or supplement the Credit Agreement or any other Loan Document (consistent
with the requirements for amendment, modification, alteration or
supplementation, if any, contained in the Credit Agreement or any of the Loan
Documents); (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations; (d) release any Person liable
in any manner for the payment or collection of the Obligations; (e) exercise, or
refrain from exercising, any rights against the Borrower or any other Person
(including, without limitation, any other Guarantor); and (f) apply any sum, by
whomsoever paid or however realized, to the Obligations in such order as the
Lenders or the Agent shall elect in accordance with the Credit Agreement.

 

C-3



--------------------------------------------------------------------------------

Section 5. Representations and Warranties. Guarantor hereby makes to the Agent
and the Lenders all of the representations and warranties made by the Borrower
with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full.

Section 6. Covenants. Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents.

Section 7. Waiver. Guarantor, to the fullest extent permitted by applicable law,
hereby waives notice of acceptance hereof or any presentment, demand, protest or
notice of any kind, and any other act or thing, or omission or delay to do any
other act or thing, which in any manner or to any extent might vary the risk of
such Guarantor or which otherwise might operate to discharge such Guarantor from
its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from Guarantor, upon demand therefor, the sums which otherwise would
have been due had such demand or acceleration occurred.

Section 9. Reinstatement of Obligations. Guarantor agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, with
respect to any Obligations if at any time payment of any such Obligations is
rescinded or otherwise must be restored by the Agent and/or the Lenders upon the
bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.

Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and Guarantor hereby waives any
benefit of, and any right to participate in, any security or collateral given to
the Agent and the Lenders to secure payment or performance of any of the
Obligations other than as may be expressly provided for in the Credit Agreement,
including but not limited to payments as contemplated in [Section 6.05] of the
Credit Agreement.

Section 11. Payments Free and Clear. All sums payable by Guarantor hereunder
shall be made free and clear of and without deduction for any Indemnified Taxes
(as defined in the Credit Agreement) or Other Taxes (as defined in the Credit
Agreement); provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Agent or any Lender (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made; (ii) such Guarantor
shall make such deductions; and (iii) such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority (as defined in the Credit
Agreement) in accordance with applicable law.

 

C-4



--------------------------------------------------------------------------------

Section 12. Set-off. Guarantor hereby grants to Agent, on behalf of the Lenders,
a security interest in and lien on all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by Agent to or for the credit or the account of any Guarantor. In addition
to any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
but excluding any funds held by the Borrower on behalf of tenants or other third
parties) at any time held and other obligations at any time owing by such Lender
to or for the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor now or hereafter existing under this Guaranty held
by such Lender then due and payable. Guarantor agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
in a Note, whether or not acquired pursuant to the applicable provisions of the
Credit Agreement, may exercise rights of setoff or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of such Guarantor in the amount of such participation.

Section 13. Subordination. Guarantor hereby expressly covenants and agrees for
the benefit of the Agent and the Lenders that all obligations and liabilities of
the Borrower or any other Guarantor to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from the Borrower or any other Guarantor (collectively, the “Junior Claims”)
shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full,
except as expressly provided for in the Credit Agreement, including but not
limited to payments as contemplated in [Section 6.05] of the Credit Agreement.

Section 14. Avoidance Provisions. It is the intent of Guarantor, the Agent and
the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions.” Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the

 

C-5



--------------------------------------------------------------------------------

maximum Obligations for which such Guarantor shall be liable hereunder shall be
reduced to that amount which, as of the time any of the Obligations are deemed
to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Agent and the Lenders hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor nor any other Person shall have any right
or claim under this Section as against the Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

Section 15. Information. Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise any Guarantor of information
regarding such circumstances or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 17. Jurisdiction; Venue; JURY WAIVER.

(a) Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the state and federal courts in
New York, New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Loan Document
against the Guarantor or its properties in the courts of any jurisdiction.

(a) Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any other Loan Document in any court
referred to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(b) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY

 

C-6



--------------------------------------------------------------------------------

RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(b) Intentionally Omitted.

Section 18. Loan Accounts. The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon Guarantor as to the outstanding
amount of such Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Agent to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.

Section 20. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder. Guarantor hereby consents to the delivery by the Agent or
any Lender to any assignee, transferee or participant of any financial or other
information regarding the Borrower or any Guarantor. Guarantor may not assign or
transfer its obligations hereunder to any Person.

Section 21. Amendments. This Guaranty may not be amended except as provided in
the Credit Agreement.

 

C-7



--------------------------------------------------------------------------------

Section 22. Payments. All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one
(1) Business Day after written demand therefor to such Guarantor by the Agent.

SECTION 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF GUARANTOR
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, GUARANTOR (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS)
CONFIRMS THAT IT (BUT NOT ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS) IS
LIABLE FOR THE FULL AMOUNT OF THE OBLIGATIONS HEREUNDER AND UNDER ALL OTHER LOAN
DOCUMENTS.

Section 24. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Credit Agreement.
Guarantor’s address for notice is set forth below its signature hereto.

Section 25. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 26. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 27. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

C-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

 

SMARTSTOP SELF STORAGE, INC., a Maryland corporation By:  

 

Name:   Michael S. McClure Title:   Chief Financial Officer Address for Notices:
SmartStop Self Storage, Inc. 111 Corporate Drive, Suite 120 Ladera Ranch, CA
92694 Attention: H. Michael Schwartz With a copy to: Mastrogiovanni Mersky and
Flynn, P.C. 2001 Bryan Street, Suite 1250 Dallas, Texas 75201 Attention: Charles
Mersky, Esq.

 

C-9



--------------------------------------------------------------------------------

CREDIT AGREEMENT

EXHIBIT D

FORM OF NOTE

 

$                October     , 2013

FOR VALUE RECEIVED, SSTI PREFERRED INVESTOR, LLC, a Delaware limited liability
company (the “Maker”) jointly and severally promise to pay without offset or
counterclaim to the order of [insert name of Lender], (“Payee”), the principal
amount equal to the lesser of (x)                     ($        ) or (y) the
outstanding amount advanced by Payee as a Loan (or Loans) under the Credit
Agreement (as hereinafter defined), payable in accordance with the terms of the
Credit Agreement.

Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated of even
date herewith, among Maker, the Lenders named therein, and KeyBank, National
Association, as Administrative Agent for itself and the Lenders (as hereafter
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The Loan is not a revolving loan. Amounts paid and prepaid may not be
reborrowed. No Lender shall have any obligation to make a Loan to the extent
such Loan would cause the sum of the total Bridge Loan Credit Exposure to exceed
the total Maximum Principal Amount.

This Note is subject to prepayment at the option of the Maker, as provided in
the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any

 

D-1



--------------------------------------------------------------------------------

endorser of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand and notice of every kind (except such notices as
may be expressly required under the Credit Agreement or the other Loan
Documents) and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.

 

SSTI PREFERRED INVESTOR, LLC, a Delaware limited liability company By:  
SmartStop Self Storage, Inc., a Maryland corporation, its Manager   By:  

 

  Name:   Michael S. McClure   Title:   Chief Financial Officer

 

D-2



--------------------------------------------------------------------------------

CREDIT AGREEMENT

EXHIBIT E

[FORM OF] BORROWING REQUEST/INTEREST ELECTION REQUEST

            , 201    

KeyBank, National Association

as Administrative Agent

225 Franklin Street, 18th floor

Boston, Massachusetts 02110

Attn: Mr. Christopher Neil

 

Re: SSTI PREFERRED INVESTOR, LLC

  Borrowing Request

Dear Ladies and Gentlemen:

This Borrowing Request is made with reference to that certain Credit Agreement
dated as of October 31, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among SSTI PREFERRED INVESTOR, LLC
(the “Borrower”), the financial institutions party thereto, as lenders, and
KeyBank, National Association, as Administrative Agent. All capitalized terms
used in this Borrowing Request (including any attachments hereto) and not
otherwise defined in this Borrowing Request shall have the meanings set forth
for such terms in the Credit Agreement. All Section references herein shall
refer to the Credit Agreement. This request is made by Borrower.

The Borrower hereby requests [check as applicable] ¨ a conversion of an existing
Loan as provided below and/or ¨ an advance under the Credit Agreement, in the
amount of $        .

 

1.

  

Aggregate Commitment

   $ 0,000,000.00   

2.

  

Maximum Loan Amount

   $                

3.

  

Maximum available loan amount (lesser of line 1 or 2)

   $                

4.

  

The amount outstanding under the Loans

   $                

5.

  

Available amount to be borrowed (3 minus 4)

   $                

6.

  

Less amount requested

   $                

 

E-1



--------------------------------------------------------------------------------

7.

  

Amount remaining to be advanced

   $                

8.

  

Account for funding:                     

  

The advance or conversion is to be made as follows:

 

A.     ABR Borrowing.        1.      

Amount of ABR Borrowing:

   $                     2.      

Date of ABR Borrowing

   B.     Eurodollar Borrowing:        1.      

Amount of Eurodollar Borrowing:

   $                     2.      

Amount of conversion of existing Loan to Eurodollar Borrowing:

   $                     3.      

Number of Eurodollar Borrowing(s) now in effect: [cannot exceed four (4)]

       4.      

Date of Eurodollar Rate Borrowing or conversion:

       5.      

Interest Period:

       6.      

Expiration date of current Interest Period as to this conversion:

  

The Borrower hereby represents and warrants that the amounts set forth above are
true and correct, that the amount above requested has actually been incurred,
that the representations and warranties contained in the Credit Agreement are
true and correct as if made as of this date (except to the extent relating to a
specific date), and that the Borrower has kept, observed, performed and
fulfilled each and every one of its obligations under the Credit Agreement as of
the date hereof [except as follows:                     ]

 

E-2



--------------------------------------------------------------------------------

Very truly yours, SSTI PREFERRED INVESTOR, LLC, a Delaware limited liability
company By:   SmartStop Self Storage, Inc., Its Manager   By:  

 

  Name:   Michael S. McClure   Title:   Chief Financial Officer

 

E-3



--------------------------------------------------------------------------------

CREDIT AGREEMENT

EXHIBIT F

Intentionally Omitted.

 

Ex F-1



--------------------------------------------------------------------------------

CREDIT AGREEMENT

EXHIBIT G

Intentionally Omitted

 

Ex G-1